



Exhibit 10.20


Amendment 3 to the Enterprise Subscription Agreement


This Amendment 3 (“Amendment 3”) is entered into as of March 30, 2018 by and
between Cloudera, Inc., a Delaware corporation, with offices at 395 Page Mill
Road, Palo Alto, CA 94306 (“Cloudera”) and Intel Corporation and its Affiliates,
a Delaware corporation, with offices at 2200 Mission College Boulevard, Santa
Clara, CA 94504 (“Customer”) and amends that certain Amendment 2, dated November
11th, 2017 (“Amendment 2”) to the Enterprise Subscription Agreement, including
all prior amendments and exhibits thereto, entered into by and between the
parties dated April 25, 2014 (collectively, the “Agreement”).


The parties hereby agree to amend Amendment 2 as follows:


Section 3 is amended to extend the Agreement through April 23, 2023.


Exhibit C-1 of Amendment 2 is hereby modified such that the Subscription Period
will be April 24, 2018 – April 23, 2021 (Years 5-7).


Optional annual Subscription Periods for Years 8 and 9, if elected by Customer,
will commence on April 24, 2021 and April 24, 2022, respectively.


Integration; Conflict. The provisions of this Amendment 3 will govern
notwithstanding anything to the contrary in the Agreement. Except as otherwise
expressly provided or modified herein, the terms and conditions of the Agreement
remain in full force and effect, and the Agreement and this Amendment constitute
the entire and exclusive agreement between the parties regarding the subject
matter hereof, and supersede all proposals and prior agreements, oral or
written, and all other communications.


IN WITNESS WHEREOF, the parties have caused this Amendment 3 to be executed by
their duly authorized representatives.


Customer: Intel Corporation
Cloudera, Inc.
Signature: /s/ Sommer Starr
Signature: /s/ Priya Jain
 
 
Printed: Sommer Starr
Printed: Priya Jain
 
 
Title: Commodity Manager
Title: Principal Accounting Officer
 
 
Date: 30-Mar-2018
Date: 30-Mar-2018





